Exhibit 10.1

 

 

Amendment No. 2

 

To

 

Non-Plan Stock Compensation Election

and Terms and Conditions

 

Reference is made to that certain election agreement pursuant to which Phio
Pharmaceuticals, Corp. (the “Company”) permitted Geert Cauwenbergh, Dr. Med. Sc.
(the “Executive”) to make an irrevocable election to receive Compensation for
the period from September 15, 2018 through February 28, 2019 (the “Covered
Period”) in the form of cash or restricted shares of Company Common Stock (as
amended by Amendment No. 1 on December 19, 2018, the “Election Agreement”). All
capitalized but undefined words used herein shall have the meaning set forth in
the Election Agreement.

 

WHEREAS, pursuant to the Election Agreement, the Executive irrevocably elected
to receive 50% of his Compensation in the form of a series of grants of
unvested, restricted shares of Common Stock (“RSUs”); and

 

WHEREAS, all RSUs received pursuant to a Stock Election vest in full on March 1,
2019 (the “Initial Vesting Date”).

 

In consideration of the mutual agreements contained herein, the Executive and
the Company hereto agree as follows:

 

1.       All RSUs received pursuant to a Stock Election during the Covered
Period will vest in full on June 1, 2019 (the “New Vesting Date”).

 

3.       Other than providing for the New Vesting Date, this amendment shall not
alter any of the terms, obligations, or rights contained in the Election
Agreement.

 

[remainder of page intentionally blank]

 

 

 

 

 

 

 

 

 



 1 

 

 

 

  Phio Pharmaceuticals Corp.       By:        /s/Gerrit
Dispersyn                                  Name:  Gerrit
Dispersyn                                       Title:    President &
COO                               

 

By signing below the Executive agrees to the New Vesting Date.

 

  Geert Cauwenbergh, Dr. Med. Sc.       By:        /s/Geert
Cauwenbergh                         Date:   February 14,
2019                            











 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 